 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                             No. 2: 18-cv-2969 MCE KJN P
12                      Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    DAVID ROSENBERG, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On May 21, 2019, the court ordered plaintiff to pay the filing fee within

19   fourteen days. (ECF No. 9.) Fourteen days passed, and plaintiff did not pay the filing fee or

20   otherwise respond to the May 21, 2019 order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

27   ////

28   ////
                                                       1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: August 22, 2019

 4

 5

 6

 7   Bon2969.56
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
